 1   Pamela S. Karlan                              Cecillia D. Wang (pro hac vice)
 2
     Principal Deputy Assistant Attorney General   ACLU FOUNDATION
     Civil Rights Division                         39 Drumm Street
 3   Steven H. Rosenbaum (NY Bar No.               San Francisco, CA 94111
     1901958)                                      Telephone: + 1 (415) 343-0775
 4   Cynthia Coe (DC Bar No. 438792)               Email: cwang@aclu.org
 5   Maureen Johnston (WA Bar No. 50037)
     Nancy Glass (DC Bar No. 995831)               Stanley Young (pro hac vice)
 6   Beatriz Aguirre (NV Bar No. 14816)            COVINGTON & BURLING LLP
     Special Litigation Section                    3000 El Camino Real
 7
     Civil Rights Division                         5 Palo Alto Square, 10th Floor
 8   U.S. Department of Justice                    Palo Alto, CA 94306
     150 M Street NE, 10th Floor,                  Telephone: + 1 (650) 632-4704
 9   Washington, D.C. 20002                        Email: syoung@cov.com
10   Telephone: +1 (202) 353-1146
     Email: maureen.johnston@usdoj.gov             Attorneys for Plaintiffs (additional attorneys
11                                                 listed on next page)
     Attorneys for the United States
12
                                  UNITED STATES DISTRICT COURT
13
                                   FOR THE DISTRICT OF ARIZONA
14

15

16    Manuel de Jesus Ortega Melendres, on
      behalf of himself and all others similarly     Civil Case No.: 2:07-cv-2513-PHX-GMS
17    situated; et al.
18
                          Plaintiffs,                UNITED STATES’ AND PLAINTIFFS’
19    and                                            JOINT REPLY IN SUPPORT OF
                                                     PLAINTIFFS’ AND UNITED STATES’
20                                                   JOINT MOTION TO ENFORCE
      United States of America
21                                                   PARAGRAPH 70 OF THE
                          Plaintiff-Intervenor,      SUPPLEMENTAL/PERMANENT
22                                                   INJUNCTION/JUDGMENT ORDER
23           v.

24    Paul Penzone, in his official capacity as
      Sheriff of Maricopa County, AZ; et al.
25

26                         Defendants.
27

28
 1   Additional Attorneys for Plaintiffs:                   Salesforce Tower
 2
     Victoria Lopez (AZ 330042)                             415 Mission Street, Suite 5400
     Christine Wee (AZ 028535)                              San Francisco, CA 94105-2533
 3   Casey Arellano (AZ 031242)                             Telephone: + 1 (415) 591-6000
     ACLU Foundation of Arizona                             Email: hchartoff@cov.com
 4   3707 North 7th Street, Suite 235                       Email: aheath@cov.com
 5   Phoenix, AZ 85014
     Telephone: (602) 650-1854                              Belinda Escobosa Helzer (pro hac vice
 6   Email: vlopez@acluaz.org                               pending)
     Email: cwee@acluaz.org                                 MALDEF
 7
     Email: carellano@acluaz.org                            634 South Spring Street, 11th Floor
 8                                                          Los Angeles, CA 90014
     Hannah Chartoff (pro hac vice)                         Telephone: +1 (213) 629-2512
 9   Amy Heath (pro hac vice)                               Email: bescobosa@maldef.org
10   COVINGTON & BURLING LLP

11                                           INTRODUCTION

12          Defendants’ response to Plaintiffs’ and the United States’ Joint Motion to Enforce

13   Paragraph 70 (Doc. 2607) (Joint Motion) makes clear that MCSO plans to move forward with

14   deputy interventions, even though MCSO’s methodology will flag deputies for behavior that

15   should not be flagged, and fail to flag deputies who should be flagged. MCSO claims that its

16   analysis will lead to an accurate result. Yet, MCSO has intentionally made at least three

17   methodological choices that depart from standard practice and make it far more difficult to

18   identify deputies with extreme enforcement patterns. First, instead of using the customary

19   threshold for statistical significance of 5%, MCSO has used the arbitrary standard of 1%—a

20   threshold five times more stringent than the long-established standard. Second, MCSO has

21   inappropriately used a statistical technique that greatly increases the risk of failing to flag

22   deputies who are true outliers. Third, MCSO has failed to properly match deputies making

23   traffic stops at similar times of day and in the same geographic area; this results in improper

24   comparisons between substantially different traffic stops. As a result of these deficiencies,

25   83.7% of the tests used to flag deputies are so statistically weak that they cannot reliably detect

26   even a twofold disparity between minority and white drivers in a deputy’s stop outcomes.

27          The cumulative impact is dire: MCSO’s methodology may result in missing 64% of

28   disparate enforcement behavior that indicates discriminatory policing. And once the TSMR pilot


                                                       2
 1   begins based on this erroneous methodology, the problem cannot be fixed—the wrong deputies
 2   will receive interventions for the wrong reasons, while true outlier deputies will not, allowing
 3   them to continue problematic behavior that should have been addressed.
 4          Rather than face the problems with the methodology and MCSO’s poor decisions on
 5   implementation, Defendants argue that the Monitor’s approval means there is no basis for
 6   “second-guessing” that determination. Defendants’ Response in Opposition to the Joint Motion
 7   at 12 (Doc. 2632) (Defs.’ Resp.) at 12. Defendants are wrong. The First Order provides: “The
 8   ultimate arbiter of compliance is the Court. . . . [W]here the Parties are not able to resolve issues
 9   with the Monitor—including those areas where the Order provides for input from the Monitor—
10   the Parties may submit their grievances directly to the Court for resolution.” Supplemental
11   Permanent Injunction/Judgment Order (Doc. 606 at ¶ 128) (First Order). Moreover, although the
12   Monitor authorized MCSO to use the stringent 1% threshold, the Monitor stated on April 28,
13   2021, that his authorization was based on a mistaken understanding of the number of flags
14   MCSO expected its TSMR analysis to generate in a month—an understanding based on
15   information MCSO had presented. MCSO’s use of the 1% threshold for future TSMR analyses
16   is no longer Monitor-approved.
17          If the purpose of Paragraph 70 is to be achieved, this Court must intervene to ensure that
18   the right deputies are flagged, and for the right reason, and that MCSO responds suitably when
19   that occurs. The Court should grant the Joint Motion to enforce Paragraph 70, or in the
20   alternative, hold an evidentiary hearing to resolve the disagreement regarding the methodology
21   for flagging deputies before MCSO begins interventions based on that methodology.
22   I.     MCSO’s Traffic Stop Monthly Report (TSMR) fails to flag the right deputies
23          Defendants argue that granting the Joint Motion now would “disrupt” the TSMR pilot
24   process. Defendants claim that, because MCSO accelerated its TSMR activities since the Joint
25   Motion was filed, there is no longer need for Court oversight. See Defs.’ Resp. at 12. But the
26   TSMR is fundamentally flawed. Moving forward without correcting it means that some deputies
27   can be flagged when they should not be, while other deputies who should be flagged may not be.
28   See Joint Motion at 11–14. Proceeding with the pilot without confidence that the deputies


                                                       3
 1   receiving interventions actually need them does little to protect the Plaintiff class from
 2   discrimination; indeed, it may subject the Plaintiff class to greater discrimination if true outliers
 3   are not identified. It also sends the unfortunate message to MCSO deputies and supervisors that
 4   their employer is not committed to administering the TSMR in an equitable or effective manner.
 5          A.     MCSO’s methodology diverges from commonly accepted statistical practices
 6                 in three serious ways
 7          Defendants acknowledge that they have rejected the recommendations of one of the
 8   United States’ statistical consultants, Dr. Greg Ridgeway. Defs.’ Resp. at 11. They claim that
 9   “[r]easonable experts can disagree about the best parameters for a statistical model, and they
10   have done so here.” Id. Defendants offer the opinion of their own statistical expert, Zoë
11   Thorkildsen, a researcher from CNA, a consulting group retained by MCSO in 2018 to develop
12   and implement statistical analyses of traffic data. Ms. Thorkildsen offers no substantive defense
13   of her methodological decisions. Rather, she concludes without explanation that MCSO’s
14   current approach “leads to a useful and accurate analysis of data.” Declaration of Zoë
15   Thorkildsen in support of Defendants’ Opposition at ¶ 8 (Doc. 2632-1) (Thorkildsen Decl.).
16          Reasonable experts can disagree, but that is not what has occurred here. Dr. Ridgeway, a
17   prominent researcher who has implemented similar analyses in other law enforcement agencies
18   across the country, raised legitimate concerns with MCSO’s methodology. See Joint Motion at
19   6–14. Defendants failed to address those concerns without explanation. In doing so, Defendants
20   intentionally made analytical choices that are out of step with commonly accepted standards in
21   statistical practice established decades ago.1
22
     1
23     MCSO’s methodology actually employs two separate analyses. The “comparative analysis,”
     which is primarily discussed in this Reply Brief, employs propensity score techniques to identify
24   outliers among deputies who have made (1) 20 or more stops in a year; and (2) 5 or more stops
25
     per (the specific) minority group being analyzed. The low number of stops can undermine
     statistical precision or lead to the entirely wrong comparisons being made. Many MCSO
26   deputies make too few traffic stops in a 12-month period to qualify for the “comparative
     analysis.” Declaration of Dr. Dean Knox (Knox Decl.) at ¶ 16. For that reason, Dr. Ridgeway
27   has recommended that, for these deputies, MCSO should extend the timeframe of analysis—
28   perhaps to 18 months instead of 12. Id. See also Doc. 2607-1 at 125. MCSO has failed to accept


                                                       4
 1          Because MCSO departed from standard statistical practice, MCSO’s methodology
 2   employs methods that researchers have specifically discredited for use in an analysis such as the
 3   TSMR. These deficient methods have the combined effect of weakening MCSO’s statistical
 4   tests in a way that undermines their ability to detect discriminatory enforcement altogether. The
 5   deficiencies also lead to improper comparisons of deputies who work in very different locations.
 6   As a result, the methodology will miss deputies who are true outliers and flag deputies for
 7   discriminatory patterns that did not occur, thereby compromising the integrity of the TSMR
 8   process. Knox Decl. at ¶¶ 5–6.
 9                 1.     MCSO departs from basic standards in statistical analysis
10          MCSO’s methodology departs from established statistical practice by using a probability
11   threshold that is five times more stringent than long-established academic standards. This
12   threshold, known in statistics as a “p-value,” determines whether a TSMR “flag” is statistically
13   significant, which is necessary for a deputy to qualify for an intervention. Knox Decl. at ¶ 9.2
14          Here, MCSO has rejected the conventional threshold of 5% (i.e. p ≤ 0.05) in favor of a
15   standard of 1% (i.e. p ≤ 0.01). This means to be flagged as an outlier, a deputy needs a pattern of
16   discriminatory activity so extreme as to create a 99% probability that the racially disparate
17   outcomes could not be from mere chance. In a number of cases, it is mathematically impossible
18   to achieve this level of certainty with such limited data. Knox Decl. at ¶ 9.3 In practical terms,
19

20   this recommendation, to the detriment of the analysis. See Knox Decl. at ¶ 16. When deputies do
     not qualify for the “comparative analysis” because they have too few stops, MCSO analyzes
21   them in a separate analysis, known as the “descriptive analysis.” The “descriptive analysis” is an
22   inappropriate comparison that fails to account for important differences between stops made by
     a deputy and their peers. Knox Decl. ¶ 16(b).
23   2
       Under the conventional threshold, a pattern is statistically noteworthy if such a disparity could
24   have arisen by mere chance only 5% of the time. This has been the academic standard since, at
     least, 1925. Knox Decl. at ¶ 9.
25   3
       The use of a 1% threshold was originally approved by the Monitor, who accepted MCSO’s
26   representation that the stringent p-value was warranted because the TSMR analysis generated
     more flags than could reasonably be vetted. MCSO’s representation turned out to be erroneous.
27   MCSO’s April 2021 analysis produced only 12 flags, of which 67% were “discounted,”
28   meaning that MCSO personnel assessed that the result of the statistical analysis was not


                                                      5
 1   this decision to depart from long-established academic standards has the effect of making it far
 2   more difficult to identify outlier deputies who exhibit racially disparate enforcement patterns.
 3                 2.     MCSO uses an inappropriate technique that masks the presence of
 4                        outliers
 5          MCSO next departs from established statistical standards by using a statistical technique,
 6   the “Bonferroni correction,” that is known to be unsuitable in this context. Statisticians have
 7   known for over 30 years that the Bonferroni correction is inappropriate in an analysis such as the
 8   TSMR, where it greatly increases the chance of generating “false negatives”—or, as here, true
 9   outlier deputies whom the analysis will fail to identify. Knox Decl. at ¶ 10.
10          Simply put, the purpose of the Bonferroni correction is to account for the fact that
11   conducting multiple statistical tests will increase the chance of finding statistically significant
12   results due to mere chance. But it is inappropriate when the tests are positively correlated. For
13   example, in an analysis like the TSMR, the results of the multiple tests—all of which are
14   intended to identify signs of potential bias—are correlated. Id. That is to say, if a deputy treats
15   white drivers preferentially compared to minority drivers, then the deputy would register as an
16   outlier across multiple minority groups. That is the type of behavior that the TSMR should
17   surface, but the Bonferroni correction would mask that behavior.4
18                 3.     MCSO poorly accounts for a stop’s location and time of day, and
19                        wrongly compares deputies who work in different locations
20          MCSO next departs from established statistical standards by inappropriately comparing
21

22
     “legitimate,” was not “appropriate,” or was unable to be “verified.” Knox Decl. at ¶ 6(a). In
23
     response, the Monitor signaled on April 28, 2021 that use of the 1% threshold was again an open
24   issue in need of resolution, and instructed MCSO to test the threshold of 5% in a future analysis
     later this year. The Monitor did not direct MCSO to re-run the April 2021 data using the 5%
25   threshold, and MCSO plans to move forward with interventions with deputies flagged under the
26
     current erroneous methodology.
     4
       In many cases, use of the Bonferroni correction, in combination with the stringent probability
27   threshold of 1% (p ≤ 0.01), makes it mathematically impossible for a deputy to be flagged on a
     behavior regardless of their treatment of minority drivers. Knox Decl. at ¶ 12.
28


                                                       6
 1   deputies who work in very dissimilar locations and at different times of day. Ms. Thorkildsen
 2   makes no attempt to defend MCSO’s “time of day” analysis but states only that it is a feature of
 3   earlier analyses she has implemented for MCSO. Thorkildsen Decl. at ¶ 10. Ms. Thorkildsen
 4   also claims that “the TSMR methodology precisely accounts for stop location with the exact
 5   latitude and longitude of every stop.” Id. It is not MCSO’s collection of geographic location data
 6   that is the problem here;5 rather, the problem is how MCSO incorporates the location data into
 7   its statistical model. Knox Decl. at ¶ 14. Ultimately, MCSO’s methodology creates improper
 8   comparisons between deputies working in very different locations. Id. at ¶ 15. This mismatch
 9   can lead not only to erroneous flags, but also to “false negative” errors in which significant
10   disparities are not flagged due to the inappropriate modeling. Id. at ¶ 15(c). Exhibit A illustrates
11   the impact of improperly incorporating stop locations for two deputies.
12          In sum, MCSO has departed from established statistical standards, compromising the
13   integrity of the TSMR process and leading to the likelihood that it will identify the wrong
14   deputy outliers and fail to identify the right ones.
15          B.     The deficiencies of MCSO’s methodology, taken together, mean that MCSO
16                 will severely undercount deputies who may be engaging in biased policing
17          The impact of MCSO’s decisions to depart from professionally accepted standards has
18   the effect of severely undercounting deputy flags and improperly subjecting deputies to
19   inappropriate comparisons. In fact, 83.7% of the tests MCSO uses to flag deputies are so
20   statistically weak that they cannot reliably detect even a twofold disparity between minority and
21   white drivers in a deputy’s stop outcomes. Knox Decl. at ¶ 5. For example, if a deputy were
22
     5
23     It is not clear that MCSO’s data collection efforts can be wholly relied upon either. On April 9,
     2021, MCSO admitted that it had improperly collected the geo-locations for 544 stops in the
24
     TSMR data set, inaccurately recording some locations as hundreds of miles outside of Maricopa
25   County. See Doc. 2632-2 at 114. MCSO explained that the error was not a one-time anomaly,
     but rather MCSO had been consistently mis-recording some stops’ locations for several years.
26   Though MCSO has apparently addressed these errors for the 544 stops in the most recent
27
     dataset, see Defs.’ Resp. at 10, MCSO has not adequately accounted for how these errors
     occurred in the first place. Nor has MCSO explained how it failed to identify the errors earlier in
28   the process, despite “testing” the TSMR methodology in the summer of 2020. See id. at 9.


                                                       7
 1   holding Black drivers on the roadside twice as long as white drivers, that disparity would
 2   regularly go undetected. In fact, for arrests and searches, not a single test that MCSO runs is
 3   capable of reliably detecting a twofold disparity. Id. at ¶ 5(c). When compared to a proper
 4   methodology that adheres to best practices in statistical analysis, MCSO’s approach may miss
 5   64% of the flags that suggest disparate behavior. Id. at ¶ 8. See also Ex. B (showing that an
 6   appropriate procedure would detect significantly more instances of disparate enforcement,
 7   relating to more deputies).
 8          C.     There is no excuse for departing from long-standing standards for identifying
 9                 outliers
10          Defendants claim that, with the TSMR, “MCSO is attempting to do something truly
11   groundbreaking” for which there is “no historical precedent in other police departments.” Defs.’
12   Resp. at 3. Indeed, Defendants claim that the delays in developing the TSMR (now stretching
13   more than six years) are due, in part, to the fact that “this has never been done before.” Defs.’
14   Resp. at 4. And in justifying her rejection of Dr. Ridgeway’s recommendations, Ms. Thorkildsen
15   states that “there is no one ‘right’ way to do it.” Thorkildsen Decl. at ¶ 8.
16          Defendants are incorrect. The statistical methods that MCSO is using to implement the
17   TSMR—propensity score analysis and outlier identification—are very common and well-
18   studied in the field. See Knox Decl. at ¶ 17. There is nothing so novel or groundbreaking about
19   the TSMR analysis that MCSO should be excused for getting it wrong.
20          D.     The TSMR pilot will not surface the errors in MCSO’s methodology
21          Defendants claim that “if there are problems with the methodology, those issues can be
22   identified during the pilot’s implementation and then addressed.” Defs.’ Resp. at 12. This is not
23   so. Running the TSMR analysis is just the first step of the program, which operates on the
24   assumption that the methodology is sound and will identify the correct deputies. Once MCSO
25   executes the analysis and selects the deputies for intervention, there is not an avenue for MCSO
26   to fix the foundational methodological deficiencies. By moving forward with a TSMR process
27   without addressing these fundamental deficiencies, Defendants cannot know whether the
28   deputies receiving interventions actually need them. This will waste time, fail to protect the


                                                       8
 1   Plaintiff class from discrimination, and undermine deputies’ and supervisors’ confidence in that
 2   process.
 3   II.    Defendants’ Actions in the Last Two Months Do Not Resolve the Central Problems
 4          with the TSMR Nor Negate the Need for Court Oversight
 5          Since Plaintiffs and the United States filed the Joint Motion, Defendants have taken steps
 6   to complete materials to guide interventions with deputies flagged by the TSMR and to begin a
 7   pilot of the intervention program. Defendants claim that, in light of these developments, there is
 8   no reason for the Court to now involve itself in oversight of the TSMR. Defs.’ Resp. at 10–12.
 9          Although Defendants’ acceleration of their efforts to comply with the First Order is a
10   positive step, these efforts have not eliminated the issues of disagreement. Defendants have done
11   nothing to address the foundational deficiencies that will impact which deputies are selected for
12   interventions. Furthermore, Defendants’ recent efforts do not excuse the egregious delays in
13   getting to this point, which highlight the continued need for the clear timelines, transparency,
14   and accountability that Court oversight would provide. See Joint Motion at 27.
15          As one example, MCSO has still not finalized significant components of the TSMR pilot,
16   such as determining how an intervention will be deemed “effective” after it has occurred.
17   Setting the goalposts of what is an “effective” intervention is crucial, especially given that the
18   TSMR analysis is designed to identify outlier patterns of discriminatory enforcement that cannot
19   be explained by mere chance. Contrary to MCSO’s previous statements, such disparities do
20   present evidence of bias—see Doc. 2504 (Nov. 26, 2019 Status Conference) at 14–15—and
21   evaluating whether MCSO’s interventions are actually effective at addressing those disparities is
22   essential to determining whether MCSO has taken “reasonable steps to investigate and closely
23   monitor the situation.” See First Order at ¶ 70. There is no timeline for finalizing this metric.
24          Furthermore, Defendants continue to resist measures that will make the interventions
25   more effective by equipping MCSO auditors and supervisors with specific and relevant
26

27

28


                                                       9
 1   information, or by requiring that interventions be videotaped.6 Joint Motion at 20–21. The Court
 2   should exercise oversight to ensure that MCSO’s decisions will not undermine the interventions.
 3   III.   The Monitor’s Approvals of MCSO’s TSMR Materials and Methodology Do Not
 4          Preclude This Court from Intervening to Resolve the Dispute
 5          Defendants claim that this Court should not override the Monitor’s decision to approve
 6   MCSO’s TSMR protocols, nor its decision to authorize MCSO to proceed with the pilot
 7   notwithstanding the serious methodological issues. See Defs.’ Resp. at 12. At this point,
 8   Plaintiffs and the United States have engaged in collaboration with the Monitor and the
 9   Defendants for years to develop an intervention program that is statistically sound and designed
10   to modify deputy behavior in a way that will protect the Plaintiff class from harmful encounters
11   with law enforcement. It is entirely appropriate that, from time to time, the Parties may
12   respectfully disagree with the Monitor’s determination on a particular issue. In such
13   circumstances, the First Order is clear that the Parties may submit their concerns directly to the
14   Court. First Order at ¶ 128 (“The ultimate arbiter of compliance is the Court. . . . In any areas
15   where the Parties are not able to resolve issues with the Monitor—including those areas where
16   the Order provides for input from the Monitor—the Parties may submit their grievances directly
17   to the Court for resolution.”). Given the importance of the issue at stake—whether MCSO has
18   identified the right deputies for intervention and how those interventions will be conducted—
19   this Court should step in to ensure that the purpose of Paragraph 70 is fulfilled.
20   IV.    The Court Should Grant the Motion to Enforce, or in the Alternative, Hold an
21          Evidentiary Hearing to Ensure that MCSO’s Methodology Is Sound
22          The Proposed Order (Doc. 2607-2) lays out an appropriate procedure for the Court to
23   resolve the remaining issues with the TSMR, including by deciding disagreements about the
24   TSMR methodology and intervention protocols, and setting much-needed court enforceable
25   deadlines. However, the Parties have presented conflicting declarations on the critical question
26

27   6
       Recording the interventions by video, rather than only audio, will better enable the Parties and
28   the Monitor to determine whether the pilot interventions are effective. See Joint Motion at 18.


                                                      10
 1   of the validity of MCSO’s TSMR methodology. MCSO’s expert has submitted a declaration that
 2   concludes without explanation that MCSO’s current approach “leads to a useful and accurate
 3   analysis of data.” Thorkildsen Decl. at ¶ 8. The United States’ expert disagrees and has
 4   described multiple deficiencies in MCSO’s methodology. See Knox. Decl. These declarations
 5   are sufficient for the Court to resolve the dispute and order that the TSMR methodology be
 6   revised. If the Court would like a deeper explanation of the statistical methods and deficiencies
 7   that Dr. Knox discussed in his declaration, however, the Court may wish to hold an evidentiary
 8   hearing to determine whether the TSMR methodology is statistically sound.
 9                                            CONCLUSION
10          For the foregoing reasons, Plaintiffs and the United States respectfully ask the Court to
11   grant their Joint Motion to Enforce Paragraph 70 of the First Order, or in the alternative, order
12   an evidentiary hearing to resolve the parties’ disagreement about the TSMR methodology.
13          Respectfully submitted,
14
     ATTORNEYS FOR THE UNITED                             ATTORNEYS FOR PLAINTIFFS:
15   STATES:                                              COVINGTON & BURLING LLP
16   Pamela S. Karlan                                     Stanley Young (pro hac vice)
17   Principal Deputy Assistant Attorney General          Covington & Burling LLP
     Civil Rights Division                                Hannah Chartoff (pro hac vice)
18   Steven H. Rosenbaum                                  Amy Heath (pro hac vice)
     Chief, Special Litigation Section
19                                                        ACLU FOUNDATION
     Cynthia Coe
     Acting Special Counsel (DC Bar No.                   Cecillia Wang (pro hac vice)
20
     438792)                                              ACLU Foundation of Arizona
21   /s/ Maureen Johnston                                 Victoria Lopez (AZ 330042)
     Maureen Johnston (WA Bar No. 50037)                  Christine K.s Wee (AZ 028535)
22                                                        /s/ Casey Arellano
     Nancy Glass (DC Bar No. 995831)
23   Beatriz Aguirre (NV Bar No.14816)                    Casey Arellano (AZ 031242)
     Trial Attorneys                                      3707 North 7th Street, Suite 235
24                                                        Phoenix, AZ 85014
     U.S. Department of Justice
     Civil Rights Division                                Telephone: +1 (602) 650-1854
25
     Special Litigation Section                           Email: carellano@acluaz.org
26   150 M Street NE, 10th Floor,                         MALDEF
27   Washington, D.C. 20002                               Belinda Escobosa Helzer (pro hac vice
     Telephone: +1 (202) 353-1146                         pending)
28   maureen.johnston@usdoj.gov


                                                     11
 1

 2                                    CERTIFICATE OF SERVICE
 3         I certify that on or about April 30, 2021, I filed the foregoing through the Court’s
 4   CM/ECF system which will serve a true and correct copy of the filing on counsel of record.
 5

 6                                                           /s/ Maureen Johnston
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
